Citation Nr: 0406551	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  99-20 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable rating for residuals, fracture 
of the middle phalanx, middle finger of the left hand with 
osteoarthritis, and, osteoarthritis, index finger, left hand.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from October 1965 to September 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision by 
the Denver, Colorado, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In November 2001 the veteran 
presented testimony at a video conference hearing before the 
undersigned Veterans' Law Judge; a transcript of that hearing 
is of record.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The record shows that in June 2002 the veteran underwent a VA 
examination of the hands.  The June 2002 VA examination is 
"pertinent" to the issue on appeal and has been added to the 
file subsequent to the April 1999 statement of the case.  As 
there appears to be no waiver of initial RO consideration of 
this new evidence, the Board is not able to consider the 
additional evidence without having to remand the case to the 
RO for initial consideration.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Because the veteran has not waived initial 
consideration of the aforementioned VA examination, this 
matter must be remanded.

The RO should also review the claims file to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO should also 
determine whether the veteran should be scheduled for a VA 
examination for the purpose of ascertaining the current 
severity of the veteran's disability on appeal (especially in 
light of the recent changes in the rating criteria pertaining 
to disabilities of the hands).

Accordingly, the case is hereby REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).

2.  The RO should determine whether the 
veteran should be scheduled for a VA 
examination for the purpose of 
ascertaining the current severity of the 
veteran's disability (especially in light 
of the recent changes in the rating 
criteria pertaining to disabilities of 
the hands).

3.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




